       Case 4:20-cv-00528-BSM Document 14 Filed 10/26/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RICHARD MORROW                                                             PLAINTIFF
ADC #175332

v.                        CASE NO. 4:20-CV-00528-BSM

TERRY JONES, et al.                                                     DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED, this 26th day of October, 2020.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
